Citation Nr: 0113596	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-20 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service tobacco use or nicotine dependence.


REPRESENTATION

Veteran represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision, in 
which the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO), in pertinent part, denied the 
veteran entitlement to service connection for COPD, to 
include as secondary to in-service tobacco use or nicotine 
dependence.  The Board affirmed the RO's decision in August 
1999.

The veteran appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While his appeal was pending, legislation was passed that 
changed the law pertinent to his claim.  Based on this fact, 
in December 2000, the Court vacated the Board's August 1999 
decision and remanded the veteran's claim to the Board for 
development and readjudication under the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).


REMAND

The veteran seeks service connection for COPD secondary to 
in-service tobacco use or nicotine dependence.  In December 
1997, the RO denied the veteran's claim for service 
connection on the basis that it was not well grounded.  
However, during the pendency of this appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are 

not final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it eliminates 
the concept of a well-grounded claim and enhances the VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  A Remand is thus necessary 
for the RO to take such action.

The VCAA provides that in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes affording the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

The veteran served on active duty from March 1943 to December 
1945.  He has submitted evidence establishing that he began 
to use tobacco in service and currently has COPD.  As the 
record stands, however, there is insufficient medical 
evidence to determine whether an etiological relationship 
exists 

between the veteran's COPD and the documented in-service 
tobacco use.  The Board is therefore persuaded that the 
veteran could possibly substantiate his claim by being 
afforded a VA examination, during which a VA examiner can 
offer his opinion regarding the etiology of the veteran's 
COPD. 

Prior to affording the veteran such an examination on Remand, 
the RO should ensure that it has notified the veteran and his 
representative of the evidence needed to support this claim 
and assisted the veteran in obtaining all outstanding 
evidence that is relevant thereto.  The RO should then 
transfer the complete claims file to the VA examiner for 
review in conjunction with the veteran's examination. 

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for COPD since his 
discharge from service and whose records 
have not yet been obtained.  After 
securing any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified.

2.  When the requested development is 
completed, the RO should arrange for the 
veteran to undergo a VA examination by an 
appropriate specialist for the purpose of 
determining whether the veteran's COPD, 
provided it exists, is related to his 
period of active service.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  

After perusing the claims file, including 
all service medical records, and 
conducting a thorough examination, 
including all indicated tests, the 
examiner should indicate whether the 
veteran currently has COPD, and if so, 
offer an opinion as to the etiology of 
that disorder.  The examiner should 
specifically opine whether it is as 
likely as not that the veteran became 
nicotine dependent in service as a result 
of using tobacco from March 1943 to 
December 1945, and whether it is as 
likely as not that any COPD diagnosed 
resulted from that tobacco use and/or 
nicotine dependence.  The examiner should 
support his opinion with a complete 
rationale.  

3.  Upon completion, the RO should review 
the examination report to determine 
whether it complies with this remand.  If 
it is deficient in any regard, it should 
be returned to the examining physician 
for corrective action.  

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with all other notification and 
assistance requirements of the VCAA.  

5.  Finally, the RO should readjudicate 
the veteran's claim.  If the RO denies 
the claim, it should provide the veteran 
and his representative a supplemental 

statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion 
as to the merits of this appeal.  The veteran is free to 
submit additional argument and evidence in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




